                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ALTIMETRIK CORP.,                                          Case No. 18-10116
              Plaintiff,                                   Honorable Nancy G. Edmunds
v.
L. FRANCIS CISSNA, Director,
U.S. Citizenship and Immigration
Services,

              Defendant.
________________________________________/
                     OPINION AND ORDER DENYING PLAINTIFF’S
                      MOTION FOR SUMMARY JUDGMENT [14]

       Plaintiff Altimetrik Corporation (“Plaintiff”) filed this lawsuit pursuant to the

Administrative Procedure Act (“APA”), 5 U.S.C. § 702, against Defendant L. Francis

Cissna as Director of the United States Citizenship and Immigration Services (“USCIS”).

Plaintiff seeks judicial review of USCIS’s decision to deny two petitions for an H-1B visa

it had filed on behalf of its employees, Mr. Madhuranthakum and Mr. Garlapati. The

matter is now before the Court on Plaintiff’s motion for summary judgment. (Dkt. 14.)

For the reasons discussed below, the Court DENIES Plaintiff’s motion and upholds the

USCIS’s denials.

I.     Background

       Plaintiff is “an information technology ‘professional services’ organization,

specializing in IT project management and solutions.” (Dkt. 11-1, Pg ID 155.) Plaintiff

originally filed this lawsuit on January 10, 2018, seeking review of the denials of an H-

1B visa for five of its employees. (Dkt. 1.) On June 22, 2018, Plaintiff filed an amended


                                               1 
 
complaint, voluntarily dismissing three of those claims. (Dkt. 7.) Thus, only the

petitions filed for Mr. Madhuranthakum and Mr. Garlapati remain relevant.

              Plaintiff filed its petition on behalf of Mr. Madhuranthakum on September 13,

2017. (Dkt. 11-2, Pg ID 646-65.) He was employed by Plaintiff and had a valid H-1B

visa at the time but a new work location prompted the petition.1 (Id. at Pg ID 563.) In

support of the current petition seeking to employ him as a software developer working at

the Ford Accelerated Solutions Center, Plaintiff submitted purchase orders between

itself and Ford, a copy of a service agreement between itself and Ford, and information

about Plaintiff. (See id. at Pg ID 667.) Plaintiff also included a description of the

beneficiary’s duties on form I-129. (Id. at Pg ID 653.)

              USCIS issued a request for evidence on October 27, 2017, requesting further

information regarding the employer-employee relationship and whether the position

qualified as a specialty occupation. (Id. at Pg ID 667-74.) Plaintiff submitted purchase

orders to document the relationship between Plaintiff and Ford, a statement of work

between the two for their current project, an employment agreement, pay stubs, a

performance review, and an organizational chart showing the beneficiary’s supervisory

chain. (See id. at Pg ID 675.) On December 28, 2017, USCIS denied the petition,

concluding that the position did not qualify as a specialty occupation and that Plaintiff

had failed to demonstrate that it would have an employer-employee relationship with Mr.

Madhuranthakam. (Id. at Pg ID 522-34.)




                                                            
              1
        In fact, USCIS had approved a H-1B visa for Mr. Madhuranthakum twice in the
past. (Dkt. 8, Pg ID 49.)
                                                               2 
 
       On March 29, 2018, after the filing of this lawsuit, USCIS reopened the petition to

provide Plaintiff an additional opportunity to satisfy its burden of proof regarding the

application. It issued a notice of intent to deny, requesting additional documentation to

address the reasons for denial. (Id. at Pg ID 510-20.) Plaintiff submitted copies of

agreements between itself and Ford, a statement of work showing the extension of a

project to December 2018, and invoices Plaintiff issued to Ford for IT services. (Id. at

Pg ID 439-507.) USCIS again denied the petition, finding that the software developer

position did not qualify as a specialty occupation and that the evidence was insufficient

to demonstrate that specialty occupation work was available with Ford for the entire

requested period. (Id. at Pg ID 417-27.)

       Plaintiff filed its petition for a H-1B visa on behalf of Mr. Garlapati on July 25,

2017. (Dkt. 11-1, Pg ID 380-99.) He too had a valid H-1B visa at the time but was

working for a different employer. (Id. at Pg ID 369.) Plaintff sought to employ him as a

senior software engineer working at Silicon Valley Bank (“SVB”). (Id. at Pg ID 387.)

Plaintiff included along with its petition promotional materials, an employment

agreement, a contract between SVB and Plaintiff, and degrees and transcripts for Mr.

Garlapati. (See id. at Pg ID 262.)

       On October 24, 2017, USCIS issued a request for evidence, requesting

additional evidence regarding the employer-employee relationship and whether the

position qualified as a specialty occupation. (Id. at Pg ID 230-34.) Plaintiff responded

by submitting a position description letter, an affidavit concerning Plaintiff’s hiring

practices for similar positions, a statement of work between SVB and Plaintiff, a

performance review, an organizational chart, and pay stubs. (Id. at Pg ID 150-227.) On



                                               3 
 
December 15, 2017, USCIS denied the petition, finding that the senior software

engineer position did not qualify as a specialty occupation. (Id. at Pg ID 136-43.)

              On March 29, 2018, after the filing of this suit, USCIS re-opened the petition and

issued a notice of intent to deny. The notice identified deficiencies in the petition

relating to the issues of whether the position was a specialty occupation and whether

there was going to be an employer-employee relationship. (Id. at Pg ID 123-33.)

Plaintiff responded by submitting a letter from its attorney and a letter from a

representative of SVB. (Id. at Pg ID 115-20.) On June 1, 2018, USCIS denied the

petition, finding that Plaintiff failed to satisfy its burden of proof regarding whether the

position was a specialty occupation and whether the beneficiary would be performing

services in a specialty occuatpion for the requested period. (Dkt. 16-1, Pg ID 772-83.)

              Plaintiff filed its motion for summary judgment on September 22, 2018.2 (Dkt.

14.) USCIS filed a response to Plaintiff’s motion and Plaintiff filed a reply. (Dkts. 16,

18.) The Court heard oral arguments on the motion on December 12, 2018.

II.           Standard of Review

              When a federal court is reviewing final agency action, the usual rules and

standards governing summary judgment do not apply. See Alexander v. Merit Sys.

Prot. Bd., 165 F.3d 474, 480-81 (6th Cir. 1999); Integrity Gymnastics & Pure Power

Cheerleading, LLC v. U.S. Citizenship & Immigration Servs., 131 F. Supp. 3d 721, 725

(S.D. Ohio 2015). Summary judgment simply “‘serves as the mechanism for deciding,

as a matter of law, whether an agency action is supported by the administrative record



                                                            
              2
        Because both denials were based on the same grounds and used the same
reasoning, the parties addressed them together in their briefs.
                                                               4 
 
and is otherwise consistent with the APA standard of review.’” Singh v. Johnson, No.

15-cv-12957, 2016 U.S. Dist. LEXIS 82890, at *7 (E.D. Mich. June 27, 2016) (quoting

Resolute Forest Prods., Inc. v. U.S. Dep’t of Agric., 187 F. Supp. 3d 100, 106 (D.D.C.

2016)).

      Under the APA, the federal courts may “hold unlawful and set aside agency

action, findings, and conclusions found to be arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); see also

Simms v. Nat’l Highway Traffic Safety Admin., 45 F.3d 999, 1003 (6th Cir. 1995). In

reviewing agency action under this narrow standard, the reviewing court may not

substitute its judgment for that of the agency even if the court may disagree with the

agency’s decision. Marsh v. Oregon Nat. Res. Council, 490 U.S. 360, 378 (1989);

Simms, 45 F.3d at 1003.

      The reviewing court must base its review on the administrative record and may

not consider any new evidence. Alexander, 165 F.3d at 481. The agency action may

be reversed only

      if the agency has relied on factors which Congress has not intended it to
      consider, entirely failed to consider an important aspect of the problem,
      offered an explanation for its decision that runs counter to the evidence
      before the agency, or is so implausible that it could not be ascribed to a
      difference in view of the product of agency expertise.

Simms, 45 F.3d at 1004 (quoting Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

      An agency’s factual findings are reviewed under the substantial evidence

standard. See Steeltech, Ltd. V. U.S. Envtl. Prot. Agency, 273 F.3d 652, 657 (6th Cir.

2001). Under this standard, review of an agency’s “factual determinations is limited to



                                            5 
 
determining whether those determinations are supported by substantial evidence on the

record as a whole -- not whether there was substantial evidence in the record for a

result other than that arrived at by the [agency].” Id. In the immigration context, a

particular agency finding “can be reversed only if a reasonable factfinder would have to

reach another conclusion,” in other words “if the evidence compels a conclusion other

than the one the agency reached.” Smith v. Chater, 99 F.3d 780, 782 n.3 (6th Cir.

1996) (citing Immigration and Naturalization Serv. v. Elias-Zacarias, 502 U.S. 478, 481

(1992)).

III.   Analysis

       A.     Applicable Law and Regulations

       The H-1B employment visa permits a non-immigrant to be admitted into the

United States “to perform services . . . in a specialty occupation described in section

[1184(i)(1)].” 8 U.S.C. § 1101(a)(15)(H)(i)(b). In order to qualify for a H-1B visa, “the

petitioning employer and the alien beneficiary must satisfy a two-prong test: ‘(1) the

position that the alien seeks to occupy must qualify as a specialty occupation; and (2)

the alien must herself be qualified to perform services in said occupation.’” EG Enters.

v. Dep’t of Homeland Sec., 467 F. Supp. 2d 728, 734 (E.D. Mich. 2006) (quoting Shanti,

Inc. v. Reno, 36 F. Supp. 2d 1151, 1153 (D. Minn. 1999)). The burden of proof is on the

employer and the non-immigrant to prove both prongs of the test. Id. at 734 (citing 8

U.S.C. § 1361).

       A “specialty occupation” is one requiring “(A) theoretical and practical application

of a body of highly specialized knowledge, and (B) attainment of a bachelor’s or higher

degree in the specific specialty (or its equivalent) as a minimum for entry into the



                                             6 
 
occupation in the United States.” 8 U.S.C. § 1184(i)(1). The Code of Federal

Regulations further states that a

       specialty occupation means an occupation which requires theoretical and
       practical application of a body of highly specialized knowledge in fields of
       human endeavor including, but not limited to, architecture, engineering,
       mathematics, physical sciences, social sciences, medicine and health,
       education, business specialties, accounting, law, theology, and the arts,
       and which requires the attainment of a bachelor’s degree or higher in a
       specific specialty, or its equivalent, as a minimum for entry into the
       occupation in the United States.

8 C.F.R. § 214.2(h)(4)(ii). Because this list is non-exhaustive, USCIS has set forth four

criteria, one of which a position must satisfy to qualify as a “specialty occupation:”

       (1) A baccalaureate or higher degree or its equivalent is normally the
       minimum requirement for entry into the particular position; (2) The degree
       requirement is common to the industry in parallel positions among similar
       organizations or, in the alternative, an employer may show that its particular
       position is so complex or unique that it can be performed only by an
       individual with a degree; (3) The employer normally requires a degree or its
       equivalent for the position; or (4) The nature of the specific duties are so
       specialized and complex that knowledge required to perform the duties is
       usually associated with the attainment of a baccalaureate or higher degree.

8 C.F.R. § 214.2(h)(4)(iii)(A).

       B.     Whether the Positions are Specialty Occupations

       There is no dispute that the two beneficiaries are qualified to perform services in

a “specialty occupation” because they hold a foreign degree equivalent to a United

States baccalaureate or higher degree from an accredited college or university.

Instead, the issue is whether the positions offered by Plaintiff qualify as “specialty

occupations” under the applicable rules and regulations. Thus, only the first prong of

the two-prong test is at issue here.

       The Court first notes that while all four criteria in 8 C.F.R. § 214.2(h)(4)(iii)(A)

refer to a “baccalaureate or higher degree” or the “degree requirement,” USCIS requires

                                               7 
 
that the degree be “in a specific specialty” due to 8 C.F.R. § 214.2(h)(4)(ii), which states

that a specialty occupation “requires the attainment of a bachelor’s degree or higher in a

specific specialty, or its equivalent.” The “specific specialty” language is also found in

the statute. See 8 U.S.C. § 1184(i)(1)(B). Many of Plaintiff’s arguments boil down to its

objection to this requirement. However, courts have found requiring that the bachelor’s

degree be in a specific specialty “well-settled in the case law and USCIS’s reasonable

interpretations of the regulatory framework.” Chung Song Ja Corp v. U.S. Citizenship &

Immigration Servs., 96 F. Supp. 3d 1191, 1197 (W.D. Wash. 2015); see also CareMax

Inc. v. Holder, 40 F. Supp. 3d 1182, 1187 (N.D. Cal. 2014) (noting that this requirement

is consistent with the purpose of the H-1B visa, which is “to reach outside the U.S. to fill

a temporary position because of a special need, presumably one that cannot be easily

fulfilled within the U.S.”). The Court therefore agrees that a generalized bachelor’s

degree requirement is not a sufficient basis for a H-1B visa. Having established that

USCIS did not err when it required the bachelor’s degree requirement be in a specific

specialty, the Court will turn to USCIS’s application of the regulatory framework.

       The first regulatory criterion states that a position qualifies as a specialty

occupation if “[a] baccalaureate or higher degree or its equivalent is normally the

minimum requirement for entry into the particular position.” 8 C.F.R. §

214.2(h)(4)(iii)(A). In making a determination as to whether a particular position

requires a bachelor’s degree in a specific specialty, USCIS relies on the United States

Department of Labor’s Occupational Outlook Handbook (“the Handbook”). See Royal

Siam Corp. v. Chertoff, 484 F.3d 139, 146 (1st Cir. 2007) (“the choice of what reference

materials to consult is quintessentially within an agency’s discretion – and, thus, courts



                                              8 
 
routinely have approved [US]CIS’s practice of consulting the Handbook”). According to

the Handbook, software developers are required to have a bachelor’s degree in a

specific specialty. However, USCIS does not take the title of the position provided by

the petitioning employer at face value. See Fast Gear Distrib. v. Rodriguez, 116 F.

Supp. 3d 839, 846 (E.D. Mich. 2015) (noting that “USCIS considers the job duties of the

offered position along with the petitioning employer’s business operations to make a

determination if the position actually requires skills of someone with a bachelor’s

degree” in a specific specialty). Here, USCIS compared the list of duties provided by

Plaintiff with the description and list of duties set forth in the Handbook for a software

developer and found that they did not closely align. (See dkt. 11-2, Pg ID 419-22; dkt.

16-1, Pg ID 774-78.) Instead, USCIS found that the duties of the positions offered by

Plaintiff were more similar to that of a computer systems analyst.

       Regarding the education required for a computer systems analyst, the Handbook

states the following, in relevant part: “[a] bachelor’s degree in a computer or information

science field is common, although not always a requirement. Some firms hire analysts

with business or liberal arts degrees who have skills in information technology or

computer programming.” (See dkt. 11-2, Pg ID 422.) As a result, USCIS concluded

that “the position of computer systems analyst is an occupation that does not require a

baccalaureate level of education in a specific specialty as a normal minimum for entry

into the occupation.” (Id. at Pg ID 423; dkt. 16-1, Pg ID 778.) USCIS therefore found

that Plaintiff did not satisfy its burden of proof with regard to the first criterion.

       The second criterion states that a position qualifies as a specialty occupation if

“[t]he degree requirement is common to the industry in parallel positions among similar



                                                9 
 
organizations or, in the alternative, an employer may show that its particular position is

so complex or unique that it can be performed only by an individual with a degree.” 8

C.F.R. § 214.2(h)(4)(iii)(A). Regarding the first prong of this criterion, USCIS noted that

according to the Handbook, a systems analyst is not required to have a bachelor’s

degree in a specific specialty. Moreover, Plaintiff did not submit evidence from industry-

related professional associations or from other firms or individuals in the industry that

would go towards the issue of the degree requirement in the industry. (Dkt. 11-2, Pg ID

423; dkt. 16-1, Pg ID 779.) Regarding the second prong of the criterion, USCIS found

that the evidence did not demonstrate that the positions were so complex or unique that

they could only be performed by an individual with a degree in a specific specialty. (Dkt.

11-2, Pg ID 424; dkt. 16-1, Pg ID 779-80.)

              The third criterion states that a position qualifies as a specialty occupation if “[t]he

employer normally requires a degree or its equivalent for the position.” 8 C.F.R. §

214.2(h)(4)(iii)(A). Regarding this standard, in the case of Mr. Madhuranktakam, USCIS

noted that Plaintiff did not submit evidence that it normally requires a degree in a

specific specialty for his position,3 (Dkt. 11-2, Pg ID 424.), and in the case of Mr.

Garlapati, USCIS noted that Plaintiff did not satisfy its burden of proof because it only

submitted educational and pay documents regarding 20 of the 70 employees it employs

as a software developer.4 USCIS also noted that according to Defensor v. Meissner,

201 F.3d 384, 388 (5th Cir. 2000), a petitioner is required to show that the entity



                                                            
              3
        USCIS noted that Plaintiff itself had stated that it would hire someone with a
degree in a computer-related field or with a degree in engineering.
      4
        Some of those employees had degrees in business administration, information
technology, or engineering.  
                                                               10 
 
ultimately employing the beneficiary, and not the entity who hires the beneficiary,

requires a bachelor’s degree for its employees in that position. Here, the beneficiaries

were to be working off-site, at Ford and SVB. But Plaintiff did not submit evidence

regarding whether Ford and SVB normally required a degree or its equivalent in a

specific specialty for the position. (See dkt. 11-2, Pg ID 424; dkt. 16-1, Pg ID 780.)

       The fourth criterion states that a position qualifies as a specialty occupation if

“[t]he nature of the specific duties are so specialized and complex that the knowledge

required to perform the duties is usually associated with the attainment of a

baccalaureate or higher degree.” 8 C.F.R. § 214.2(h)(4)(iii)(A). Again, USCIS relied on

its previous analysis regarding the job duties and found that Plaintiff did not establish

that the duties were so specialized and complex that they required a bachelor’s degree

in a specific specialty. (Dkt. 11-2, Pg ID 425; dkt. 16-1, Pg ID 780-81.)

       Plaintiff responds by arguing that USCIS’s conclusions that the positions were

really that of a systems analyst and not a software developer were arbitrary and

capricious. However, the Court finds that USCIS carefully considered the proffered job

duties and found that the beneficiaries would be providing support to already existing

programs, similar to a computer systems analyst, and would not be designing,

developing, or building applications and/or systems, as would be expected from a

software developer or senior software engineer. (Dkt. 11-2, Pg ID 422; dkt. 16-1, Pg ID

778.) USCIS noted that statements from Plaintiff’s counsel that the beneficiaries would

be developing software did not suffice without additional corroborating evidence.

       Plaintiff also argues that even if it sought to hire the beneficiaries as systems

analysts, they would still qualify for a H-1B visa because the Handbook states that



                                             11 
 
“most computer systems analysts have a bachelor’s degree in a computer-related field.”

(Dkt. 11-2, Pg ID 422.) The Handbook, however, makes it clear that a degree in a

computer-related field is not required and “[s]ome firms hire analysts with business or

liberal arts degrees.” See id.; see also CareMax, 40 F. Supp. 3d at 1187-88 (stating

that “[a] position that requires applicants to have any bachelor’s degree, or a bachelor’s

degree in a large subset of fields, can hardly be considered specialized”). Thus, USCIS

is entitled to deference in its finding that systems analysts are not required to have a

bachelor’s degree in a specific specialty.

              Plaintiff also argues that even though the beneficiaries would be working off-site,

Plaintiff is their employer. In addition, Plaintiff disagrees with USCIS’s reliance on

Defensor. Because USCIS also found that Plaintiff did not satisfy its burden of proof in

establishing that it normally requires a degree in a specific specialty for the positions at

issue, there is no need to address these arguments. Even if Plaintiff is the relevant

employer and the concerns in Defensor therefore inapplicable, Plaintiff did not present

sufficient evidence to satisfy its burden of proof with regard to the third criterion.

              Because USCIS relied on the correct legal standards and regulations and

considered the evidence in the record, its findings are entitled to deference and the

Court will not substitute its judgment for that of the agency’s even if it disagrees with the

result.5 The Court therefore finds that USCIS’s findings that the positions did not qualify



                                                            
              5
         The Court notes that USCIS had approved a H-1B visa for the same
beneficiairies performing services in the same positions in the past but denied the visas
this time. The denials will therefore create a disruption in the lives of two individuals
who have lived and worked in the United States for years. The Court concludes,
however, that under the applicable standard of review and with the current record, it
must defer to the agency.
                                                               12 
 
as specialty occupations based on the record before it were not arbitrary, capricious, or

an abuse of discretion.6

IV.           Conclusion

              For the above-stated reasons, the Court DENIES Plaintiff’s motion for summary

judgment and upholds the USCIS’s denials.

              SO ORDERED.



                                                               s/Nancy G. Edmunds
                                                               Nancy G. Edmunds
                                                               United States District Judge

Dated: December 17, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 17, 2018, by electronic and/or ordinary mail.

                                                               s/Lisa Bartlett
                                                               Case Manager




                                                            
              6
          Because the Court upholds USCIS’s findings that Plaintiff did not demonstrate
that the positions were specialty occupations, there is no need to address USCIS’s
second finding regarding whether the beneficiaries would perform the services during
the requested period of employment.
        The Court also notes that USCIS had relied on its findings regarding the
employer-employee relationship in its original denials, but these findings were not part
of the final decisions. Thus, there is also no need to address that issue.
                                                                        13 
 
